Per Curiam,
Prior to the, passage of the Act of June 7, 1915, P. L. 1017, the law applicable to disorderly street walkers was, that after a summary conviction before a magistrate or justice of the peace, an appeal could be allowed to the Court of Quarter Sessions and from the judgment of that court an appeal, which was in fact but a certiorari, could be taken to the Superior Court, and upon that hearing the record of the case would be reviewed. Since the passage of the Act of 1915, the Municipal Court has exclusive jurisdiction in case of disorderly street walkers, and the appeal from its judgment is to the Superior Court.
The record in this case of the Municipal Court exhibits proceedings that are regular in all particulars. A full hearing was had and the defendant found guilty. This appeal is but a certiorari, and the testimony is not before us: Thompson v. Preston, 5 Pa. Superior Ct. 154; Com. to use v. Hendley, 7 Pa. Superior Ct. 356; Com. v. Stahl 87, October Term, 1918, filed July 10, 1918.
*542The appeal is dismissed, the record remitted to' the court below, and it is .ordered that the appellant appear at such time as she may be called and be by that court committed until she has complied with the sentence imposed, or any part of it that had not been performed, at the time this appeal became a supersedeas.